Citation Nr: 1429448	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disorder manifested by fatigue, claimed as Gulf War Syndrome.  

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral foot disorder.  

5.  Entitlement to service connection for bilateral elbow, wrist, and finger disorders, each claimed as Gulf War Syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992 and from November 2001 to April 2003, with periods of reserve service in between these periods of active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing before the undersigned in June 2013, and a transcript of the hearing is associated with his claims folder.  That testimony clarified that the claim for service connection for Gulf War Syndrome was actually a claim for service connection for elbow, wrist, and finger disorders bilaterally, and for a disorder causing fatigue, and so the issue has been rephrased as shown on the cover page.  

The issues other than service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current hypertension disability was not manifest during his first period of service and is unrelated to such period of service.

2.  His current hypertension disability preexisted his second period of active duty and did not chronically increase in severity due to such service.

3.  It is not alleged or shown that his hypertension is related to any other period of service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in September 2010.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical examination in November 2010, with an addendum in January 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination report is adequate as it shows consideration of the claims record and the Veteran's contentions, and resulted in an ultimate medical opinion with a rationale based on the evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Hypertension is one of those chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 ; see also 38 C.F.R. § 3.306 ; Jensen v. Brown, 19 F.3d 1413   (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that not all of the Veteran's service treatment records are available.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

The Veteran's June 1992 service discharge examination report from his first period of service indicates that he had had high blood pressure in 1988 of unknown cause.  He had had a 5 day blood pressure check, no medication, no recurrences, and a full recovery.  His blood pressure was 120/78 on service discharge examination in June 1992 and hypertension was not diagnosed.  On National Guard enlistment examination in December 1992, the Veteran denied having high blood pressure and his blood pressure was 120/60.  Hypertension was not diagnosed.  On reserve service enlistment examination in October 1995, the Veteran denied having high blood pressure.  His blood pressure was 140/100, 146/84, and 152/70, with a 146/84 average.  Recheck in 1 month was prescribed.  Hypertension was not diagnosed.  

The Veteran was scheduled for private arthroscopic surgery in September 2000.  On pre-op physical by R.K., M.D., his blood pressure was 168/108, and on recheck it came down to 150/106.  He was started on hypertension medication.  

Later that month, it was noted that he had a history of elevated blood pressure readings in the past, but up until recently, he had not had any workup or been started on any medications.  On checking again, his blood pressure was 160/80, 148/86, and hypertension was assessed; medication was continued.  

The November 2010 VA examination and January 2011 addendum show that available service treatment records and post-service medical records were reviewed and that the examiner's ultimate opinion was that the Veteran's hypertension was not related to service.  The reasons given included that the initial treatment was in September 2000, and the service separation examination of June 1992 showed normal blood pressure.  The examiner also opined that the Veteran's hypertension was not aggravated beyond the natural progression due to his second period of active duty.  The examiner's opinion, after reviewing the records, was that the Veteran's natural history of hypertension was unchanged by his service.  The physical activity and exercise associated with his service may have had a beneficial effect while in service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current hypertension disability.  Such disability was not manifest during the Veteran's first period of service as most probatively shown by the information contained in his June 1992 service discharge examination reports.  It also was not manifest to a degree of 10 percent within one year of his July 1992 separation.  His December 1992 service examination, several months after his July 1992 active service discharge, found his blood pressure to be 120/60, and hypertension was not diagnosed then or on reserve service enlistment examination in October 1995, when it was again examined for.  The examiner in January 2011 reviewed the Veteran's records and concluded that the Veteran's hypertension was not manifest in his first period of active duty, and was not aggravated during his second period of active duty, for reasons mentioned.  

The first diagnosis of hypertension was in September 2000, which preceded his second period of active duty.  There is no record of an enlistment examination conducted at the start of the Veteran's second period of active duty so he is presumed sound.  However, the documented diagnosis of hypertension in September 2000 is clear and unmistakable evidence that hypertension existed prior to the second period of active service.  The January 2011 VA opinion is clear and mistakable evidence that the hypertension was not aggravated by service.  

While the Veteran may feel that his current hypertension is related to service, his opinion on this complex medical matter is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the testimony which the Veteran gave in June 2013 is at variance with the information contained in his June 1992 service discharge examination report.  That report states that he had a full recovery from high blood pressure in 1988, whereas the Veteran indicated during his hearing that he was diagnosed with hypertension in 1989 and that they wanted to put him on medication for it.  The June 1992 service discharge examination report and the other evidence is more probative, as he was examined at the time and no hypertension was found; and because it was reported at the time, more contemporaneous to the events, that there had been no recurrences since 1988.  Hypertension is to be confirmed by readings taken on 2 or more occasions.  38 C.F.R.  § 4.104, Diagnostic Code 7101 (2013).  Apparently the repeated blood pressure readings he had in 1988 did not warrant a diagnosis of hypertension, and neither did the readings obtained in October 1995.  The regulation cited above indicates that a diagnosis of hypertension is warranted when the diastolic blood pressure is predominantly 90 mm or more, or the systolic blood pressure is predominantly 160 mm or more.  While it was reported by Dr. K. in September 2000 that the Veteran had a history of hypertension for greater than 8-10 years and that he had been told that he should get it treated in the past, this is not supported by the evidence.  An October 1995 service examination did not diagnose hypertension.  Instead the preponderance of the evidence is against hypertension being manifest during the Veteran's first period of service or to a degree of 10 percent within one year of separation therefrom.  

It is not alleged or shown that the Veteran's current hypertension disability was incurred in, aggravated by, or related to any other period of service.  In light of all the evidence, service connection is not warranted for the Veteran's current hypertension disability.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied. 


REMAND

As noted above, not all of the Veteran's service treatment records are available.  

The Veteran testified during his June 2013 hearing that he felt that his current left and right shoulder problems might have resulted from a Humvee accident in Oman during the Gulf War.  He reported that he first saw a doctor for his left shoulder after service in 1993, had left shoulder surgery in 1993 or 1994, and had been having right shoulder problems since 1994.  He also indicated in reference to his Gulf War Syndrome claim (which his June 2013 hearing clarified encompasses elbow, wrist, and finger complaints), that elbow, wrist, and finger problems started in about 1992, and that he saw private physicians in between his tours of active duty.  He additionally indicated that he received treatment from a Dr. Schmitz in Brainerd, Minnesota, and that he had had yearly physicals at work for about the past 10 years.  The records of treatment mentioned are not of record and should be obtained to the extent possible, to assist the Veteran with his claims under 38 C.F.R. § 3.159.  

After those records are obtained, a VA examination is necessary for the Veteran's claims for service connection for bilateral elbow, wrist, and finger disorders.  The Veteran has claimed these as Gulf War Syndrome and there was a VA examination in November 2010 showing some impairment in the left elbow, left wrist and left hand fingers.  The examiner indicated that "joint pains and dysesthesia in the finger tips can be attributed to various trauma and overuse syndromes."  However, he did not specify diagnoses or clearly indicate for which extremity's elbow, wrist, or hand  they applied.  

Another VA examination is also necessary for the claim for service connection for a disorder causing fatigue.  The VA examiner in November 2010 indicated that the Veteran does not have chronic fatigue syndrome.  However, the examiner did not indicate whether there are any objective indications of any disorder manifested by fatigue, and if so, whether such fatigue is attributable to a known clinical diagnosis, and if so, what it is, and whether it is related to service.  This information is necessary to decide the claim.

Concerning the Veteran's foot disability claim, bilateral plantar fasciitis and hallux limitus are currently diagnosed, and the Veteran testified in June 2013 to the effect that service duties like road marches, being an M60 gunner, carrying the M60 on 20-mile road marches, and things of that nature in service, may have caused his current foot problems.  In light of 38 C.F.R. § 3.159, a VA examination is needed in this regard, as indicated below.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for shoulder, elbow, wrist, finger and fatigue complaints, between his first and second period of active duty and after his second period of active duty, including Dr. Schmitz.  After securing the necessary release, the RO should obtain these records.

2.  After obtaining the above evidence to the extent available, the RO should schedule the Veteran for an appropriate examinations to determine the etiology of his current plantar fasciitis and hallux limitus disability.  The claims record should be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's plantar fasciitis and/or hallux limitus is related to service activities, to include doing road marches, being an M60 gunner, carrying the M60 on 20-mile road marches, and things of that nature in service.  

Detailed reasons for the opinion must be furnished. 

3.  Also after obtaining the above evidence to the extent available, schedule the Veteran for an appropriate VA examination (with consideration that the Veteran had confirmed service in the Persian Gulf) to address the current nature and likely etiology of the Veteran's claimed disorders of the bilateral elbows, bilateral wrists, and bilateral hands, and a disorder causing claimed fatigue.  The claims record should be made available to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  For any claimed symptomatology of the bilateral elbows, wrists, and hands and the disorder manifesting as fatigue:  can the complaints be attributed to an underlying disease process or other pathology?  If not, this should be specifically noted.  If any symptoms can be attributed to an underlying disability, is it at least as likely as not that the disorder is related to service.   The examiner should indicate whether, on examination, there are objective indications of right elbow, right wrist, and right hand disorders, and of a disorder causing fatigue, and if so, what those objective indications are.  

All opinions expressed by the examiner should be accompanied by a complete rationale.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If any of the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


